Citation Nr: 1419992	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  13-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to payment of improved pension benefits based on the need for the aid and attendance of another person, to include whether the Veteran's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1954.

This matter is on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the appeal is currently with the VA Regional Office (RO) in Jackson, Mississippi. 

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Based on his application for improved pension benefits based on the need for the aid and attendance of another person submitted in October 2011, the Veteran's countable income has exceeded the applicable income limits.


CONCLUSION OF LAW

The Veteran's income exceeds the limit for receiving improved pension benefits based on the need for the aid and attendance of another person.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In cases where a veteran meets the threshold requirements for pension, the amount of pension benefits to be awarded is calculated to be an amount equal to the difference between the Veteran's countable family income and the maximum annual pension rate (MAPR) set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The MAPR, which typically changes yearly, is available at VA's benefits website at http://benefits.va.gov/pension.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2013).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  On the other hand, there are some sources of income that are excluded from countable income, such as welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, and joint accounts acquired by reason of death of the other joint owner.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's maximum annual pension rate (MAPR), may also be reduced from the Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2013).  

In this case, the Veteran submitted a claim for special monthly pension based on the need for aid and attendance of another person in October 2011.  When he submitted his application, he indicated that he receives $20,117 annually in Social Security Administration (SSA) benefits as well as $9,776 annually in annuity payments.  His spouse was also in receipt of $7,830 in annual SSA benefits.  

Based on these sources of income, the RO determined in February 2012 that his income exceeded the maximum allowable income limits for pension to be granted.  The Veteran has disagreed with this determination, arguing that many of his necessary medical expenses improperly excluded when applied to his countable income.  

As an initial matter, there has been no dispute that the Veteran meets the basic requirements for special monthly pension on a factual basis, and that the only issue in dispute is whether his countable income precludes the payment of any actual monetary benefits.  According to his October 2011 claim, he is married with no minor children and, for the years 2010 and 2011, the MAPR for improved pension based on aid and attendance for veterans with one dependent was $24,239 (or $2,019.91 per month).  During this time, the Veteran and his spouse were collectively receiving $2,491.08 per month in SSA benefits, and an additional $814.67 in annuity income.  That these sources of income are "countable income" for VA purposes is not disputed.  

Based on this income alone, the Veteran's total monthly income of $3,305.75 exceeds his maximum pension allowable by approximately $1,286 every month.  

The only factor remaining for consideration is whether the Veteran has incurred enough medical expenses that would lower his monthly countable income by $1,286.  Based on the evidence provided by the Veteran, his medical expenses are insufficient to do so.  First, the Veteran stated in his pension claim that he incurred $10,382 in medical expenses, and the RO has not disputed the accuracy of this amount.  He also asserted that he incurred annual costs in the amount $2,721 for medication, $1,391 for medical equipment, and $696.79 in travel expenses, based on 1,679 miles of travel.  See VA Adjudication Procedure Manual, M21-1, Part V.iii.1.G.42.c (April 30, 2014) (41.5 cents per mile).  

The RO did not accept his expenses for travel, medication and medical supplies, because they were not "predictable medical expenses," but the Veteran has disagreed with this characterization.  The Board, however, need not discuss this debate because, even if such expenses were presumed to be deductible, they would still not reduce his countable income by an amount sufficient to warrant pension.  

First, when adding all of the Veteran's medical expenses, totaling $15,190.75, only $13,978.80 of it may be reduced from countable income, since it is subject to a deductible of $1,214.45 (5 percent of the MAPR).  A 12 month annualization of $13,978 equates to $1,164.83 per month.  Eeven if the Veteran's monthly countable income were reduced by this factor, it still exceeds the MAPR by approximately $121.  The Board has checked and re-checked the math on this issue. 

Overall, unfortunately, it is important for the Veteran to understand that even if the Board took into consideration every medical expense and travel expense the Veteran has wanted us to use as a deduction (and then some) he still receives sufficient countable income such that improved pension is not warranted under VA regulations.  

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, however, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Specifically, no additional evidence, to include oral testimony, would change this outcome.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

As the Veteran's countable income exceeds the maximum annual income limit for receipt for improved pension benefits based on the need for the aid and attendance of another person, the claim for entitlement to non-connected pension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


